Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, and without traverse of Species A, in the reply filed on 8/27/2021 is acknowledged. (Note: Applicant states that Group I is being elected “without traverse”, but includes arguments with respect to that portion of the restriction requirement.) The traversal is on the ground(s) that there is not a serious search and/or examination burden if restriction were not required. This is not found persuasive.  As noted in the restriction requirement mailed 7/12/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each group including different classification searches (group I – A61M 25/0119; group II – A61B 17/22). Additionally, the two groups require the use of different search terms (“method”, “advancing”, “depressurizing”, “retracting”, “inverting”, “re-pressurizing”, “re-everting” required for the process claims, which are not required for the product claims), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the method and the apparatus are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both “lumen” (throughout most of spec.) and “sliding tube” (par. [0026] of US 2020/0390454).  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “312” in fig. 2A, 2B, and 2C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 7, and 10 are objected to because of the following informalities:  
Claim 2: “in the fluid” should read “in 
Claim 7: for consistency, “the tube” should read “the hard tube”. 
Claim 10: “in the fluid” should read “in . 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and claim 8 each includes “the push assembly”, which lacks antecedent basis. For the purposes of claim interpretation, “the push assembly” is being considered to read “a push assembly”.
Claim 7 includes “the pathway” which lacks antecedent basis. For the purposes of claim interpretation, “the pathway” is being considered to read “the lumen”.
Claim 9 includes the limitation “a hard tube being fixedly attached to the push assembly, the hard tube being slidably movable across a proximal end of the push assembly” (emphasis added). The phrase “fixedly attached” is understood to mean that a first element is attached to a second element such that it cannot move relative to the second element. Thus, a hard tube being “fixedly attached” to the push assembly is understood to mean that the hard tube is attached to the push assembly in a manner in which it cannot move relative to the push assembly. The limitation then goes on to require that the hard tube is slidably movable across a proximal end of the push assembly. Since the hard tube and push assembly are fixedly attached, it is unclear what is meant by the hard tube being “slidably movable across a proximal end of the push assembly. The instant specification repeats identical language in par. [0008] as filed 6/11/2019, but includes no further description. Therefore, the scope of this limitation is unclear. For the purposes of claim interpretation, “slidalby movable across a proximal end of the with a proximal end of the push assembly” (since the claim requires that the hard tube is fixedly attached to the push assembly).  Claims 10-14 depend from claim 9, and are therefore indefinite for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chin et al. (US 9,795,408). Chin discloses a device for providing access across a site of obstruction (see abstract) comprising a cannula (110; fig. 14-15c) having a proximal end, a distal end, and a lumen extending therebetween, a hard tube (1412 or 1414, noting that 1412 is rigid enough to not collapse when pressurized fluid is delivered into the cannula lumen and provides a pushing force on guidewire as it is advanced through a hard cap of an obstruction, and 1414 may be constructed of stainless steel) being slidably movable longitudinally within the lumen, and an everting member (120) having a first end coupled to the distal end of the cannula and a second end, wherein advancement of the hard tube (1412 or 1414) within the lumen moves the everting member from an inverted position within the lumen to an everted position outside of the cannula (15a to 15b).
Regarding claim 9, Chin discloses a system for providing access across a site of obstruction comprising a cannula (110) having a proximal end, a distal end, and a lumen extending therebetween, an everting member (120) having a first end coupled to the distal end with a proximal end of the push assembly” since the claim requires that the hard tube is fixedly attached to the push assembly.  
Regarding claims 2 and 10, the device further comprises an anchoring member (800) circumferentially placed about an outer surface of the cannula and in fluid communication with the lumen (see figs. 14-15c and claim 2 of Chin). 
Regarding claims 3 and 11, the lumen provides a path along which pressurizing fluid can be introduced and evacuated from the cannula, such that in the presence of the pressurizing fluid, the anchoring member inflates while the everting member compresses onto the hard tube (at least against the distal-facing edge of the hard tube and the distal outer wall surface to which the everting member is attached), and in the absence of pressurizing fluid, the anchoring member deflates while the everting member decompresses from the hard tube (see claims 1,2 of Chin; col. 14, ll. 40-65).
Regarding claims 4 and 12, the anchoring member (800) is in fluid communication with the lumen of the cannula and is expandable from a depressurized position to a pressurized position to anchor the cannula near a site of obstruction when the lumen is pressurized to an anchoring pressure sufficient to anchor the cannula in proximity to the site of the obstruction (see claim 2 of Chin and col. 14, ll. 61-64).
Regarding claim 5, Chin discloses a bushing (1417) disposed at the distal end of the cannula to couple the first end of the everting member to the distal end of the cannula (see abstract, wherein the cannula is called a sleeve; col. 14, ll. 22-23).
Regarding claim 6, Chin discloses a sealing member (1416) disposed between the walls of the lumen and a push assembly (1414, wherein hard tube is considered 1412 for claim 6) to seal the lumen (col. 13, ll. 67-col. 14, ll. 3).  
Regarding claim 7, Chin discloses a sealing member (1416) disposed between the walls of the lumen (see 35 USC 112b rejection above) and the hard tube (wherein tube 1414 is considered the hard tube for claim 7) to seal the lumen (col. 13, ll. 67-col. 14, ll. 3).  . 
Regarding claim 8, the hard tube (1414 or 1412) is configured to receive a guidewire (1510) therethrough (fig. 15a).
Regarding claim 13, the system further comprises a guidewire (1510) configured for passage through at least one of the push assembly and the hard tube (fig. 15b,15c).
Regarding claim 14, the system comprises an injection port (see figs. 15a-c and col. 13, ll. 65-col. 14, ll. 5) configured to couple to a pressurization port configured to inject fluid to pressurize the lumen and extract the fluid to depressurize the lumen. 
Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chin et al. (US 2018/0125510). Chin discloses a device for providing access across a site of obstruction (see abstract) comprising a cannula (101) having a proximal end, a distal end, and a lumen extending therebetween, a hard tube (e.g., 107; [0019]) being slidably movable longitudinally within the lumen, and an everting member (105) having a first end coupled to the .
Regarding claim 2, the device further comprises an anchoring member (113) circumferentially placed about an outer surface of the cannula and in fluid communication with the lumen ([0014]). 
Regarding claim 3, the lumen provides a path along which pressurizing fluid can be introduced and evacuated from the cannula, such that in the presence of the pressurizing fluid, the anchoring member inflates while the everting member compresses onto the hard tube (at least against the distal-facing edge of the hard tube and the distal outer wall surface to which the everting member is attached), and in the absence of pressurizing fluid, the anchoring member deflates while the everting member decompresses from the hard tube (figs. 2a-2f; [0029], [0032]).
Regarding claim 4, the anchoring member (113) is in fluid communication with the lumen of the cannula and is expandable from a depressurized position to a pressurized position to anchor the cannula near a site of obstruction when the lumen is pressurized to an anchoring pressure sufficient to anchor the cannula in proximity to the site of the obstruction (see claim 3 of Chin).
Regarding claim 5, Chin discloses a bushing ([0021]) disposed at the distal end of the cannula to couple the first end of the everting member to the distal end of the cannula.
Regarding claim 7, Chin discloses a sealing member disposed between the walls of the lumen (see 35 USC 112b rejection above) and the hard tube (claim 4 of Chin).  . 
Regarding claim 8, the hard tube (107) is configured to receive a guidewire (111) therethrough (fig. 2c).
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bacich (US 2015/0142045). Bacich discloses a device capable of providing access across a site of .
Regarding claim 8, the hard tube (8) is configured to receive a guidewire (52) therethrough (fig. 1e).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 2, 3), 4, 5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (1), 3, 2, 4, and 6, respectively, of U.S. Patent No. 10,349,957. Although the claims at issue are not identical, they are not patentably distinct from each other. The listed claims of ‘957 include all of the structure of instant claims 1-5 and 7-8 including a cannula with a lumen, an everting member having a first end coupled to the cannula, and a hard tube (called “push assembly” in ‘957) that moves the everting member from an inverted position to an everted position outside the cannula when the hard tube is advanced. Regarding the phrase “hard tube” in the instant application, the “push assembly” of claim 1 of ‘957 has a pathway along its entire length and is rigid enough that advancement of the push assembly moves the everting member connected thereto according to claim 1 of ‘957, and is therefore considered to read on a “hard tube”. Regarding the limitations found in claims 1-4 and 6 of ‘957 which are not found in instant claims 1-5 and 7-8, once an applicant has received a patent for a species or more specific embodiment, he or she is not entitled to a patent for a generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chin (US 9,326,790) discloses a device for providing access across a site of obstruction comprising a cannula and an everting member, as well as an anchoring member (balloon) on the cannula (see fig. 8 or 11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






KSH 9/17/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771